          Case
           Case7:18-cv-11338-KMK
                7:18-cv-11338-KMK Document
                                   Document26-1
                                            28 Filed
                                                Filed02/26/21
                                                      02/03/21 Page
                                                                Page11ofof22




                                     United States District Court
                                               for the
                                    Southern District of New York
FREEDOM MORTGAGE                                   )
CORPORATION                                        )
                                                   ) Civil Action No. 18-cv-11338
                     Plaintiff                     )
                     v.                             ) ORDER VACATING DEFAULT
                                                      JUDGMENT OF FORECLOSURE
                                                      AND SALE, VOLUNTARILY
                                                      DISMISSING COMPLAINT, AND
                                                      CANCELLING THE NOTICE OF
                                                      PENDENCY OF ACTION
                                                   )
                                                   )
SHEENA LAWRENCE, CHRISTOPHER                       )
LAWRENCE                                           )
                                                   )
                     Defendant(s)                  )

          Before the Court is a motion to voluntarily dismiss the Complaint pursuant to Fed. R.

Civ. P. §41(a)(2), vacate the Default Judgment of Foreclosure and Sale pursuant to Fed R. Civ.

P. § 60(b), and cancel the Notice of Pendency of Action pursuant to N.Y. C.P.L.R. § 6514(a).

The action was commenced by filing of the Summons and Complaint on December 5, 2018,

copies of which were served on the Defendants. The Defendants failed to answer, appear or

motion with respect to the Complaint and defaulted. On June 14, 2019, the Court granted the

Plaintiff default judgment pursuant to Fed. R. Civ. P. §55(b)(2) and a Judgment of Foreclosure

and Sale pursuant to N.Y. R.P.A.P.L. §1351 and §1354. Thereafter, the Plaintiff accepted the

Defendants’ short sale proceeds in satisfaction of the mortgage, which settled the case and

nullified the Default Judgment of Foreclosure and Sale. On these grounds, it is hereby:

          ORDERED, ADJUDGED AND DECREED, the Plaintiff's motion is granted; and it is

further

          ORDERED, ADJUDGED AND DECREED, the Default Judgment of Foreclosure and
          Case
           Case7:18-cv-11338-KMK
                7:18-cv-11338-KMK Document
                                   Document26-1
                                            28 Filed
                                                Filed02/26/21
                                                      02/03/21 Page
                                                                Page22ofof22




Sale entered on June 14, 2019, is vacated pursuant to Fed. R. Civ. P. § 60(b); and it is further

          ORDERED, ADJUDGED, AND DECREED, the Referee who was appointed to sell

the property at public auction pursuant to the Judgment of Foreclosure and Sale, Alan L. Joseph,

Esq., is discharged and relieved of any and all obligations and requirements thereunder; and it is

further

          ORDERED, ADJUDGED, AND DECREED, that pursuant to N.Y. C.P.L.R. § 6514(a),

the County Clerk of Orange County is directed, upon payment of proper fees, if any, to cancel

and discharge a certain Notice of Pendency filed in this action on the February 4, 2019, and in

the Office of the Clerk of the United State District Court for the Southern District of New York,

and any other filing against the property known as 35 Alexander Drive, Washingtonville, New

York 10992, and said Clerk is hereby directed to enter upon the margin of the record of the same

a Notice of Cancellation referring to this Order.



                                                      SO ORDERED:



                                                                                        2/26/21
                                                      ____________________________________
                                                      U.S. District Judge Kenneth M. Karas
                                                      United States District Court for the
                                                      Southern District of New York
